Mason, J.
(dissenting) : As I understand the .facts, Mrs. Young left the ranch in the'automobile on two errands — one (of her own) to take a man to Rush Center (which was on the way to La Crosse) to get the Young car, and the other (of the defendant’s)- to get the check to La Crosse for deposit. After she had reached Rush Center she had accomplished every purpose. of her own on the trip. When she then started from Rush Center to La Crosse to deposit the check,- it seems to me that she was engaged solely upon the business of the defendant, and that the principles stated in the opinion do not exempt him from the consequences of her negligent driving.